IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MARK L. BROWN, )
Plaintiff,
y 1A8CV658
ANDREW SAUL, 5
Commissioner of Social Secutity,! )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Mark Lester Brown (“Plaintiff”) brought this action pursuant to Sections
205(g) and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(g)
and 1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social
Security denying his claims for Disability Insurance Benefits and Supplemental Security
Income under, respectively, Titles II and XVI of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Court for review.

I. PROCEDURAL HISTORY
Plaintiff filed applications for Disability Insurance Benefits and Supplemental Security

Income in February of 2015, alleging a disability onset date of Januaty 1, 2014. (Ir. at 15, 212-

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No futther action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405).
221.)2 His application was denied initially (It. at 126-130, 80-101) and upon reconsideration
(Tr. at 102-25, 139-156). Thereafter, Plaintiff requested an administrative hearing de novo
before an Administrative Law Judge (“ALJ”). (Tr. at 157-159.) Plaintiff, along with his
representative and an impartial vocational expert, attended the subsequent hearing on March
29, 2017. (Tr. at 15.) The AL] ultimately concluded that Plaintiff was not disabled within the
meaning of the Act from his alleged onset date of January 1, 2014 through September 26,
2017, the date of the decision. (Tr. at.30.) On May 30, 2018, the Appeals Council denied
Plaintif s tequest fot teview of the decision, thereby making the AL]’s conclusion the
Commissionet’s final decision for purposes of judicial review. (Tr. at 1-5.)
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir, 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)

uoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
quouns

 

* Transcript citations refer to the Sealed Administrative Record [Doc. #7].

2
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a tefusal to ditect a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its jadgment for that of the
[AL]].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the .
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL)’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cotrect application of the televant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Hattis, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted ot can be expected to last for a continuous
petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a sevete impairment; (3) had an impairment that met or equaled the
tequitements of a listed impaitment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his ot her burden at the first two steps, and if
the claimant’s impaitment meets ot equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, ie., “[i]fa claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179.3 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior

wotk, the analysis proceeds to the fifth step, which “requires the [Government] to prove that

 

3 “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentaty, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any telated symptoms (e.g., pain).”
Hines, 453 F.3d at 562-63.
a significant number of jobs exist which the claimant could perform, despite [the claimant’s]
impairments.” Hines, 453 F.3d at 563. In making this determination, the AL] must decide
“whether the claimant is able to perform other work considering both [the clatmant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION

In the ptesent case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” during the petiod from his alleged onset date of Januaty 1, 2014 through the date of
the decision, September 26, 2017. (Ir. at 17.) Plaintiff therefore met his burden at step one
of the sequential evaluation process. At step two, the ALJ further determined that Plaintiff
suffered from the following severe impairments:

diabetes mellitus; hypertension; chondromalacia; and degenerative disc disease,
cervical spine and lumbar spine[.]

(Tr. at 18.) The ALJ found at step three that none of these impairments met or equaled a
disability listing. (It. at 18.) The ALJ then assessed Plaintiffs RFC and determined that he
could perform light work with the following, additional limitations:
he may occasionally climb tamps/staits. He may never climb ladders or
scaffolds. He may occasionally balance, kneel, stoop, ctouch[,] and crawl. He
may occasionally reach overhead with his right dominant upper extremity. He
may have no more than occasional exposure to hazardous conditions, such as
unprotected heights, dangerous machinery, uneven surfaces, or bodies of water.
(Ir. at 19.) Based on the RFC determination, the ALJ found at step fout of the analysis that

Plaintiff could not perform any of his past relevant work. (Tr. at 28.) However, the ALJ

5
determined at step five that, given Plaintiffs age, education, work experience, RFC, and the
testimony of the vocational expert as to these factors, he could perform other jobs available
in the national economy. (It. at 29-30.) Therefore, the ALJ concluded that Plaintiff was not
disabled under the Act. (It. at 30.)

Plaintiff now challenges the AL]’s RFC assessment in two respects. First, Plaintiff
contends that the ALJ made improper credibility determinations and failed to provide specific
reasons for tejecting his testimony regarding his symptoms. Second, he argues that the AL]
did not accommodate or give sufficient reason to teject the medical opinion of Dr. Analiz
Rodriguez, one of Plaintiffs treating neurosurgeons.

After a thorough review of the record, as discussed in detail below, the Court agtees
that the ALJ failed to properly evaluate or explain his evaluation of the medical opinions in
this case, and particularly failed to evaluate Dr. Rodtiguez’s opinion in accotdance with Social
Security Ruling 96-2p and 20 C-F.R. §§ 404.1527(¢) and 416.927(c), better known as the
“treating physician tule.” This tule generally requires an ALJ to give controlling weight to the
well-supported opinion of a treating source as to the natute and severity of a claimant’s
impairment, based on the ability of treating sources to

ptovide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)

[which] may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations.
20 CFR. §§ 404.1527(0) and 416.927(c). However, if a treating source’s opinion is not “well-

suppotted by medically acceptable clinical and laboratory diagnostic techniques of is

inconsistent with other substantial evidence in the case record,” it is not entitled to controlling

weight. Social Security Ruling (“SSR”) 96-2p, Policy Interpretation Ruling Titles 1 and XVI:

6
Giving Controlling Weight to Treating Source Medical Opinions, 1996 WL 374188, at *5; 20

C.E.R. § 404.1527(¢)(2); see also Craig, 76 F.3d at 590; Mastto, 270 F.3d at 178. Instead, the

 

opinion must be evaluated and weighed using all of the factors provided in 20 C.F.R.
§ 404.1527(c)(2)@)-(c)(6), including (1) the length of the treatment relationship, (2) the
frequency of examination, (3) the nature and extent of the treatment relationship, (4) the
supportability of the opinion, (5) the consistency of the opinion with the record, (6) whether
the soutce is a specialist, and (7) any other factors that may support or contradict the opinion.

Where an AL] declines to give controlling weight to a treating source opinion, he must
“sive good reasons in [his] . . . decision for the weight” assigned, taking the above factors into
account. 20 C.F.R. § 404.1527(c)(2). “This requires the ALJ to provide sufficient explanation

23

for ‘meaningful review’ by the courts.” Thompson y. Colvin, No. 1:09CV278, 2014 WL,
185218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted); see also SSR 96-2p (noting that
the decision “must contain specific reasons for the weight given to the treating soutce’s
medical opinion, supported by the evidence in the case record, and must be sufficiently specific
to make clear to any subsequent reviewers the weight the adjudicator gave to the treating
soutce’s medical opinion and the reasons for that weight”).*

Plaintiff presented opinion evidence in this case from one of his treating

neutosurgeons, Dr. Analiz Rodriguez. Dr. Rodriguez performed Plaintiffs cervical fusion

 

4 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96-2p, have been rescinded. The new regulations provide that
the Social Security Administration “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) or prior administrative medical finding(s), including those from your medical
soutces.” 20 C.F.R. § 404.1520c. However, the claim in the present case was filed before March 27, 2017, and
the Court has therefore analyzed Plaintiffs claims pursuant to the treating physician rule set out above.
sutgety with Dr. Wesley Hsu. (It. at 524, 531.) In summarizing the medical records, the ALJ
noted that on January 19, 2016, Plaintiff “underwent C5-6, C6-7 discectomy with placement
of intervertebral mechanical spacer/device, and arthrodesis from C5-C7 by Wesley Hsu,
M.D.” (Tr. at 23.) Plaintiff then saw Dr. Rodriguez for a follow-up appointment on February
23, 2016, and she subsequently completed a medical report and functional capacity evaluation.
(Tr. at 447-52, 465-68.) In the evaluation dated Match 4, 201 6, Dr. Rodtiguez explained that
“(Plaintiff] has cervical myelopathy with left sided weakness. He had surgery to prevent
progression of his disease. However, he will remain weak on the left side. He also has neck
pain with pain into the left arm.” (Tr. at 452.) On the Functional Capacity questionnaire, Dr.
Rodriguez indicated that Plaintiff could sit for twenty minutes and stand for ten minutes at a
time; would frequently need to change positions; could sit for 2 hours and stand/walk for 2
hours duting an 8-hout workday; could occasionally lift up to 10 Ibs. and carry up to 20 lbs.;
is limited in pushing/pulling, simple grasping, and fine manipulation with both upper
extremities; can occasionally bend, stoop, or kneel; can never squat, crawl, climb ot reach
above; cannot tolerate exposute to unprotected heights, being around moving machinery, or
exposute to dust, fumes, gases, smoke, perfumes, and noise; and can occasionally drive
automotive equipment. (Ir. at 447-50.) She further noted that these limitations were based
on Plaintiff's upper extremity pain and lower left extremity weakness; that pain limits his ability
to stay still and keep focus; and that he would probably miss work frequently due to
exacetbations of pain. (It. at 450-52.) She noted that the limitations were supported by
objective or clinical findings, including muscle spasm, nerve/muscle findings, disc

abnormality, tenderness to palpitation, and limitation of motion. (Tr. at 450.) She noted that
Plaintiff's medications caused somnolence, and that he would need unscheduled interruptions
at least 5 times in an 8-hout shift in order to shift, lie down, move about, stretch, apply ice or
heat, ot elevate his feet. (Tr. at 451.)

The AL] assigned Dr. Rodtiguez’s opinion “partial weight” but included only the
following explanation:

[The ALJ] assigns partial weight to this opinion because it is not fully consistent
with treatment notes from this provider.

(Tt. at 27.) However, the AL] failed to identify any inconsistencies. As noted above, Dr.
Rodriguez performed Plaintiffs surgery, but the ALJ does not explain how the surgery was
inconsistent with the opined limitations. In addition, Dr. Rodtiguez saw Plaintiff for a follow-
up appointment on February 23, 2016, shortly before completing the evaluation and RFC. In
reviewing the medical evidence, the AL] summarized that appointment as follows:

At the postoperative visit in February 2016, [Plaintiff] stated his pain [was]

improving with Norco. Analiz Rodriguez, M.D., noted he should continue to

refrain from any heavy lifting or strenuous exetcise, and he has no issues with

his incision, as it is well-healed. Dr. Rodriguez refilled Norco and Valium.
(Ir. at 23) (citing Tr. at 467). Even considering only this summary, it is not cleat how the
treatment note is inconsistent with Dr. Rodriguez’ subsequent opinion. Moreover, review of
the treatment note itself reflects additional evidence not included in the ALJ’s summary. For
example, the treatment note reflects that, “since surgery, [Plaintiffs] pain has not been well
controlled,” and that “he has complaints of left shoulder pain but states he has overall much
imptoved strength in his BUE (L>R) since surgery.” (I't. at 467.) In addition, the physical

examination reflects that Plaintiff continued to exhibit slightly decreased strength in his left

uppet extremity, a positive Hoffman’s sign bilaterally, greater left than right, and reduced
strength in his lower left extremity. (Tr. at 468.) These findings appear consistent with Dr.
Rodtiguez’s evaluation and RFC completed shortly thereafter, and it is not clear how the
“opinion is not fully consistent with treatment notes from this provider” as summarily asserted

by the ALJ.°

 

° In addition, the objective medical evidence, including MRIs and x-rays, corroborates Dr. Rodtiguez’s findings.
For example, in the year prior to Dr. Rodtiguez’s opinion, Plaintiff had a lumbar MRI, reflecting:
1. Multilevel degenerative changes of the lumbar spine, most prominent at L3-L4 and L4-L5 resulting in
varying levels of canal and foraminal stenosis.
2. Mattrow edema within the L5 pedicles, right greater than left, is favored to be degenerative in nature
secondaty to adjacent facet inflammation.
3. There is 4 mm anterolisthesis of L4 on L5.
(Tr. at 655) (May 21, 2015). Plaintiff also had a cervical MRI reflecting “significant cervical stenosis at C5-6
and C6-7 with left foraminal stenosis at C5-6, T2 signal changes at C5-6 level but no sytinx appreciated,” with
findings of cervical myelopathy and the recommendation for surgery. (I't. at 457) (November 17, 2016). Post-
surgical x-rays reflected the anterior cervical discectomy and fusion with prevertebral swelling. (Ir. at 465.) In
her opinion, Dr. Rodriguez specifically explained that Plaintiffs surgery was “to prevent progression” of his
cetvical myelopathy with left sided weakness, but that he still was expected to experience, and was experiencing,
pain and weakness despite this procedure. (Ir. at 452.)

The Court also notes that with respect to treatment notes by other providers in the neurosurgery
ptactice, the AL] similarly included selective portions of the record, omitting evidence favorable to Plaintiff.
For example, a pre-sutgery note on December 22, 2015, reflects that Plaintiff had left leg weakness requiring
use of a cane, by report and on examination, as well as hypothenat wasting and bilateral Hoffman’s sign. (Tr.
at 459-60.) In addition, in describing Plaintiffs 3-month post-surgical follow-up on April 26, 2016, with another
provider in the neurosurgery group, the ALJ quoted Plaintiff's statement that “He is doing well,” and noted
that the numbness and tingling in Plaintiff's extremities had resolved. (I'r. at 24) (citing Tr. at 478). However,
as with Plaintiffs previous treatment record, the ALJ omitted any reference to Plaintiffs reports of intractable
and “persistent left shoulder pain” since the surgery. (Tr. at 478.) These records also document Plaintiffs need
to continue with intermittent Norco and Valium for pain and muscle spasms as well as twice daily gabapentin
“for neuropathic pain related to his [diabetes mellitus] and cervical stenosis.” (Ir. at 478; see also Tr. at 484.)
Significantly, updated cervical spine imaging from the same day indicates “questionable new trace retrolisthesis
at C5-C6” and continued prevertebral swelling. (Tr. at 476.) Left shoulder x-rays taken the next month also
tevealed abnormalities, including os actomiale and “[mlild degenerative changes of the left actomioclavicular
joint.” (Tr. at 490.)

The Court further notes that later records confirm Dr. Rodriguez’s prediction that Plaintiff’s pain and
weakness was likely to continue. For example, a year later, treatment records from Plaintiffs primary care
provider from May 22, 2017, reflect an assessment of “Severe cervical [degenerative disc disease] and residual
[symptoms] despite spinal fusion 2016 (continued hand and UE weakness and numbness LUE>RUE,
confirmed on exam), as well as gait impairment requiring cane at baseline, are unlikely to substantially improve
throughout his life. (Tr. at 697.) According to Plaintiffs briefing, Plaintiff filed a subsequent application for
disability benefits and was found disabled as of September 27, 2017, the day after the ALJ decision at issue in
this case. (Pl.’s Br. at 3.)

10
In its Response, Defendant first argues that the treatment records contradict Dr.
Rodrtiguez’s opinion. However, the Court notes that the Commissioner, like the ALJ,
selectively quotes the tecords, omitting evidence favorable to Plaintiff. See Lewis v. Berryhill,
858 F.3d 858, 869 (4th Cir. 2017). Moreover, unlike the Commissioner, the AL] did not
specify with detail any contradictions between Dr. Rodtiguez’s treatment notes and her
opinion. As noted above, no inconsistency is readily apparent, the Coutt is left to guess as to
what pottions of Dr. Rodriguez’s treatment records the ALJ found inconsistent with Dr.
Rodtiguez’s opinion. This lack of explanation is further aggravated by the fact that no
consultative examination ot medical review was obtained, and the ALJ thus summarily found
Dr. Rodtiguez’s opinion inconsistent with her treatment notes, without any explanation and
without any medical teview of those records or consultative examination of Plaintiff.*
Moreover, the ALJ gave Dr. Rodtiguez’s opinion “partial weight,” but failed to describe which
limitations he accepted, which he did not, and why he did so. Thus, the Court cannot
determine what portions of Dr. Rodtiquez’s opinion the ALJ rejected or how those
unspecified portions of the opinion were inconsistent with Dr. Rodriguez’s treatment notes.

The Commissioner also atgues more generally that the ALJ was entitled to base
Plaintiff's RFC on the record as a whole, which the Commissioner broadly contends did not
support the limitations opined by Dr. Rodtiguez. However, the AL] specifically discounted

Dr. Rodtiguez’s opinion solely based on its alleged inconsistency “with treatment notes from

 

© Indeed, at the hearing, the ALJ indicated that a consultative examination would be obtained, but none ts
included in the record. (Tr. at 77-78.)

11
this ptovider.”’ (Tr. at 27.) The AL] did not, as the Commissioner now argues, discount the
opinion based on its inconsistency with the record as a whole. As noted in Andetson v. Colvin,
this Court’s “[rleview of the ALJ’s ruling is limited . . . by the so-called “Chenery Doctrine,’
which prohibits courts from considering post hoc rationalizations in defense of administrative
agency decisions. .. . Under the doctrine, a reviewing court ‘must judge the propriety of
[agency] action solely by the grounds invoked by the agency. ... If those grounds ate
inadequate ot improper, the court is powerless to affirm the administrative action by
substituting what it considers to be a mote adequate or proper basis.”’ Anderson v. Colvin,
No. 1:10CV671, 2014 WL 1224726, at *1 (M.D.N.C. Mar. 25, 2014) (quoting Sec. & Exch.
Comm’n v. Chenery Corp., 332 U.S. 194 (1947).

Ultimately, the Court concludes that remand is required so that the ALJ can provide
specific reasons, supported by the evidence in the case record, for his treatment of each piece
of opinion evidence, treating and non-treating, in a manner which allows meaningful judicial
review. See Day v. Asttue, No. CIV 3:10CV0014, 2010 WL 2735702, at *5 (A.D. Va. June 16,
2010), report and recommendation adopted, No. 3:10CV14, 2010 WL 2756713 (B.D. Va. July
12, 2010) (citing 20 C.F.R. §§ 416.927(f)(2) Gi); 416.927(d)(2)) (“When an AL] evaluates an

opinion of any medical source—whether treating or nontreating—he is required to “explain in

 

7 In making this assertion, the AL] cites “Exhibit 6F,” which consists of more than 70 pages of medical records
from Wake Forest Baptist Medical Center, including records from both Plaintiff's primary care providers and
multiple providers in the neurosurgery department, of which Dr. Rodriguez is a part. (Tr. at 453-523.) The
Court reads the AL]J’s statement as an assertion that Dr. Rodriguez’s opinion was inconsistent with Dr.
Rodriguez’s treatment notes, which ate included in Exhibit 6F, and discussed in full above. It is possible, but
not cleat for purposes of judicial review, that the AL] intended to refer to all of Plaintiff's providers at WFBMC.
However, this distinction makes no difference in the present case. As set out above, the AL]’s decision failed
to explain how any of Dr. Rodriguez’s own treatment notes, or other treatment notes included in Exhibit 6F,
ate inconsistent with Dr. Rodtiguez’s opinions.

12
the decision the weight given’ thereto and ‘give good reasons in [his] . . . decision for the
weight.”’).®:

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(). The Commissioner should be directed to remand
the matter to the ALJ for proceedings consistent with this Recommendation. To this extent,
Defendant’s Motion for Judgment on the Pleadings [Doc. #11] should be DENIED, and
Plaintiffs Motion for Judgment Reversing the Commissioner [Doc. #9] should be
GRANTED. However, to the extent that Plaintiff's motion seeks an immediate award of
benefits, it should be DENIED.

This, the 24% day of February, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

8 Given this recommended remand, the Court need not reach Plaintiffs additional contentions, as all of these.
matters can be raised for further consideration before the ALJ.

13
